department of the treasury washington d c tax_exempt_and_government_entities_division date feb contact person identification_number sd a lga s - telephone number eo by ein legend b dear sir or madam this is in reference to a letter dated date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation under sec_509 your charitable purposes focuses on educational institutions medical_research hospitals and healthcare for children in furtherance of your exempt purposes you propose to implement the b program _ your b program will recognize the past accomplishments of individuals in the areas of medicine and science under your procedures for awarding grants in the b program your board_of directors has selected twelve nominators from the medical and science communities geographically spread throughout the united_states to nominate individuals the nominators will work independently and anonymously in recommending potential recipients of the awards the nominators are requested to submit two nominations each year to a selection committee if a nominated individual is not selected as a recipient in any year a nominator may again nominate that individual in a subsequent year applications from potential recipients or from individuals or organizations to nominate potential recipients will not be accepted by you the nominators for the first year will be appointed for one or two year terms and all nominators thereafter will be appointed for a one year term the selection criteria for potential recipients relates to the past services and accomplishments of the individuals in the areas of medicine and science the nominators are to select those outstanding individuals who have demonstrated success in mentoring the next generation of physicians and scientists and have the highest reputation for integrity and ethics the individuals must be united_states citizens and not currently holding elected or appointed office in federal state_or_local_government the nominations are submitted to a selection committee comprised of six nationally recognized individuals in the medical and scientific communities the selection committee will meet each year to screen the nominations and make recommendations to the board_of directors the board will then choose the recipients from those recommended by the selection committee in your first year you intend to make up to four monetary awards to those selected for the b program the board will select the recipients and make monetary awards to those selected individuals in the amount of x for a one year commitment to be used at the discretion of the recipient to further his or her career or his or her pursuits the only future requirement for the recipient is to provide a year-end letter outlining the effect of the award on his or her life or career no future services are required of any recipient as part of the award process sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 that is other than for an exclusively religious charitable scientific literary or educational purpose or to foster national of international amateur sports competition not involving the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that a grant to an individual for purposes other than those described in sec_4945 of the code is not a taxable_expenditure within the meaning of that section even if the requirements of sec_4945 are not met revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 of the code information provided by you indicates that grants to be awarded in your b program are for past achievement and are not intended to finance any future activity of the recipient as in revrul_77_380 there are no conditions or requirements to be met subsequent to receiving the awards thus the awards are not grants to individuals for travel study or similar purposes by such individuals accordingly your awards for past achievement are made for purposes other than stated in sec_4945 therefore these grants are not subject_to advance approval under sec_4945 moreover the grants to be awarded in your b program would not be taxable_expenditures within the meaning of sec_4945 of the code the grants in question will be made to further educational_purposes within the meaning of section c b of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code we are informing the with your organization’s permanent records te_ge office of this action please keep a copy of this ruling _this ruling is directed only to the organization that requested code provides that it may not be used or cited as precedent it sec_61 k of the if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely perata vo srck gerald v sack manager exempt_organizations technical group
